Citation Nr: 0604868	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  98-16 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether the veteran was properly declared rehabilitated in 
May 1998, under Chapter 31, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel






INTRODUCTION

The veteran reportedly had active service from October 1971 
to November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 administrative 
determination by the Department of Veterans Affairs (VA) 
Vocational Rehabilitation Division at the Regional Office 
(RO) in Des Moines, Iowa.


FINDINGS OF FACT

1.  In August 1992, the veteran commenced a program of 
vocational rehabilitation, which involved pursuing a 
doctorate in psychology and counseling; rehabilitation plans 
executed in August 1992 and July 1997 noted that the goal was 
to obtain employment as a counselor or teacher.  

2.  In July 1997, the veteran completed a doctorate program 
with 162 semester hours, earning an Ed.D. in Psychology and 
Counseling.

3.  In 1997, the veteran taught classes in psychology at the 
Northwest Iowa Technical Community College for the fall 
semester and also worked as a counselor for the Spirit of the 
Heartland Behavioral Health Care Services; the veteran worked 
as a part-time teacher from February 1998 to May 1998.  

4.  The veteran was declared rehabilitated in May 1998.


CONCLUSION OF LAW

The veteran was properly declared rehabilitated in May 1998, 
under Chapter 31, Title 38, United States Code.  38 U.S.C.A. 
§§ 3100, 3101, 3107, 3117 (West 2002); 38 C.F.R. §§ 21.196, 
21.283 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005), which 
made several amendments to the law governing certain VA 
claims, to include redefining VA's duty-to-assist and 
notification obligations.  It, however, does not appear that 
these changes are applicable to claims such as the one 
decided herein. Cf. Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the United States Court of Appeals for 
Veterans Claims held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases was not found at Title 38, United States Code, 
Chapter 51 (i.e., the laws changed by VCAA).  Similarly, the 
statute at issue in this matter is not found in Chapter 51 
(rather, in Chapter 31).

The purpose of "rehabilitated" status is to identify those 
cases in which the goals of a rehabilitation program or a 
program of employment services have been substantially 
achieved.  38 C.F.R. § 21.196(a) (2005).  A veteran's case 
shall be assigned to "rehabilitated" status when his or her 
case meets the criteria for rehabilitation contained in 38 
C.F.R. § 21.283.  38 C.F.R. § 21.196(b) (2005).  A veteran's 
case will not be removed from rehabilitated status under 38 
C.F.R.           § 21.284 once that status has been assigned, 
unless the determination of rehabilitation is set aside for a 
reason specified in 38 C.F.R. § 21.284.  38 C.F.R.    § 
21.196(c) (2005).

A veteran shall be declared rehabilitated when he or she has 
overcome the employment handicap to the maximum extent 
feasible, as described in 38 C.F.R.    § 21.283(c), (d), (e) 
(2005).  In the present case, the only potentially applicable 
paragraph is 38 C.F.R. § 21.283(c) (2005), which is set forth 
as follows.  The veteran who has been found rehabilitated to 
the point of employability shall be declared rehabilitated if 
he or she:  (1) is employed in the occupational objective for 
which a program of services was provided, or in a closely 
related occupation for at least 60 continuous days; (2) is 
employed in an occupation unrelated to the occupational 
objective of the veteran's rehabilitation plan for at least 
60 continuous days if the veteran concurs in the change and 
if other criteria are met; or (3) pursues additional 
education or training, in lieu of obtaining employment, after 
completing his or her prescribed program of training and 
rehabilitation services if:  (i) the additional education or 
training is not approvable as part of the veteran's 
vocational rehabilitation program under this chapter; and 
(ii) achievement of employment consistent with the veteran's 
aptitude, interests, and abilities will be enhanced by the 
completion of the additional education or training.  38 
C.F.R. § 21.283 (2005).

In the present case, the Board finds that the veteran was 
properly deemed rehabilitated to the point of employability 
under 38 C.F.R. § 21.283(c)(1) (2005).  According to the 
veteran's original Individual Written Rehabilitation Plan 
executed in August 1992, the objectives were employment as a 
counselor and completion of 90 semester hours in a "Ph.D." 
degree in psychology and counseling.  Thereafter, VA Form 20-
8691 (Application for Work Study Allowance) and VA Form 28-
1905 (enrollment certification) dated in August 1992, 
September 1992, January 1993, May 1993, August 1993, December 
1993, January 1994, May 1995, September 1995, January 1996, 
May 1996, September 1996, June 1997, etc., noted 
interchangeably that the veteran's "current educational or 
training program" or "name of service/assistance" was an 
'Ed.D. in Psychology and Counseling,' 'Ph.D. in Psychology 
and Counseling' or 'Education- Ph.D. in Counseling and 
Psychology.'  A Rehabilitation Plan executed in July 1997 
noted that the goal was to obtain employment as a counselor 
or teacher.  

In July 1997, the veteran completed a doctorate program with 
162 semester hours and earned an Ed.D. in Psychology and 
Counseling.  Thereafter, in August 1997, the veteran signed a 
contract with Northwest Iowa Technical Community College to 
teach three classes in psychology during the fall semester.  
According to an October 1997 status report, the veteran was 
presently working part-time teaching psychology at that 
community college.  The veteran also reported that he worked 
as a counselor with the Spirit of the Heartland Behavioral 
Health Care Services.  In a later report dated in October 
1997, it was noted that the veteran indicated that this 
facility was his wife's business.  In 1998, the veteran 
accepted a part-time teaching position from February 1998 to 
May 1998.  In February 1998, the veteran was reinstated to 
his former position of Program Director of the post-traumatic 
stress disorder clinic team (in connection with a Merit 
Systems Protection Board (MSPB) claim), although he was not 
working in the position; rather, he was receiving full 
benefits and salary.  In April 1998, the veteran turned down 
a position of Chief of Psychology in Hobbs, New Mexico, 
reportedly on the advice of his attorney due to the continued 
pending MSPB claim-although the veteran now disputes that 
this was the reason.  Lastly, the veteran relayed an e-mail 
to D.M. that indicated that he no longer desired the services 
of Vocational Rehabilitation because it was "obvious that 
Voc-Rehab [would not] help [him] with licensure or retrain 
[him] as a result of [his] service-connected disability."  
In May 1998, the veteran was declared rehabilitated. 

The Board finds that as the veteran was employed in the 
occupational objective for which a program of services was 
provided for at least 60 continuous days as a part-time 
teacher of psychology in 1997, and thereafter in 1998, as 
well as a counselor for the Spirit of the Heartland 
Behavioral Health Care Services, after successfully 
completing his prescribed program of training and 
rehabilitation services, he meets the criteria set forth in 
38 C.F.R. § 21.283(c)(1) (2005), and was properly declared 
rehabilitated to the point of employability.  The fact that 
the veteran worked part-time is irrelevant.  He earned his 
doctorate degree and found work as a teacher of psychology 
and he worked as a counselor.  

For the foregoing reasons, the Board finds that the veteran 
was properly declared rehabilitated in May 1998, under the 
requirements of Chapter 31, Title 38, United States Code, and 
the appeal is denied.  









ORDER

The veteran was properly declared rehabilitated in May 1998, 
under Chapter 31, Title 38, United States Code, and the 
appeal is denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


